Citation Nr: 1310871	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  05-38 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for peripheral neuropathy of both legs, to include the condition of lumbar radiculopathy, as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to November 1979, with three years, two months, and five days of prior active service. 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In particular, an October 2006 RO rating action denied the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities. 

In January 2008, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge of the Board.  The transcript of this proceeding is on record.

In April 2008, the Board remanded this matter for further evidentiary development.  Thereafter, in a June 2010 decision, the Board denied the claim of entitlement to service connection for peripheral neuropathy of the both legs. 

The Veteran appealed the Board's June 2010 decision to the United States Court of Appeals for Veterans Claims (Court) insofar as it denied service connection for peripheral neuropathy.  In January 2011, the Court granted a Joint Motion for Remand by the Veteran's attorney and the Secretary of VA (the parties), vacating the June 2010 decision and then remanding the instant claim to the Board.

In September 2011, the Board remanded this matter for additional development and readjudication. 

In October 2012, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA). 

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for peripheral neuropathy of both legs, to include the condition of lumbar radiculopathy, as secondary to a service-connected low back disability is warranted. 

Secondary service connection may be established for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2006, 2012).  Secondary service connection may also be established for any increase in severity of the nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b) (2012).  The Board notes that in October 2006, 38 C.F.R. § 3.310(a) was amended to conform with Allen v. Brown, 7 Vet. App. 439 (1995) except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. 
§ 3.310(b).  As the Veteran's claim was received in November 2005, prior to the effective date of the revised 38 C.F.R. § 3.310, both versions may be applicable.  

In this case, the Veteran contends that he has peripheral neuropathy of the lower extremities secondary to a service-connected disability.  He is currently service connected for the following disabilities: degenerative arthritis of the right knee; traumatic arthritis, chondromalacia of the left knee with meniscus tear; degenerative joint disease/disc disease, low back strain, spondylolysis; deep vein thrombosis of the right lower extremity; tinnitus; residuals of fracture of the right ankle with scar; depression; and bilateral hearing loss.  

A longitudinal review of the record revealed that VA and private treatment records dated between 1999 and 2001 did not reflect any neurological findings.  A VA November 2002 electromyography (EMG) study first indicated no evidence of right lumbar radiculopathy but noted there was minimal potential for neuropathic patterns.  The study also noted there was the potential for peripheral neuropathy, especially on the right lower extremity.  In a May 2003 VA examination report, the examiner indicated that he was unable to ascertain either the nerve or the relationship of the Veteran's nerve impairment due to deep veinous thrombosis.

A July 2004 private nerve conduction velocity (NCV) study report listed an impression of moderate right tarsal tunnel syndrome.  In a July 2004 VA examination report and addendum, the examiner diagnosed tarsal tunnel syndrome of the right foot, opining that it was not secondary to the Veteran's venous condition but deferring final determination to a neurology ratings examiner.  In an August 2004 VA examination report, the examiner noted it would not be surprising for the Veteran to have a mild neuropathy secondary to the pressure effects of his chronic edema.  A February 2005 VA outpatient podiatry consult showed an assessment of peripheral neuropathy, unknown etiology.  A May 2005 VA neurology consult report showed findings of some sensory diminution to pin prick distally as well as somewhat blunted temperature perception and vibratory sense over the distal half of the right foot. 

An April 2006 letter from a private doctor, S. B., M. D., indicated that the Veteran's diabetes worsened the neuropathy of his legs.  

An April 2006 VA outpatient note references EMG/NCV studies conducted in September 2005, which showed very mild peripheral sensory motor neuropathy.  On VA examination in July 2006, the diagnosis was recent onset diabetes mellitus; and scattered primarily sensory peripheral neuropathy.  As to the peripheral neuropathy, the examiner considered this to be characteristic of neuropathy that is often seen with diabetes.  The examiner noted that there was evidence of peripheral neuropathy before the Veteran developed overt diabetes and commented that it was not unusual for peripheral neuropathy to occur in prediabetic states.  

A September 2006 letter from a private doctor, K. S., M. D., indicated that the Veteran had polyneuropathy with diabetes detected only recently.  The physician indicated that it was possible that the neuropathy was linked to diabetes or a pre-diabetic state as the cause.  

In his September 2006 correspondence, a VA physician treating the Veteran indicated that one of the Veteran's ongoing medical conditions was mixed peripheral neuropathy.  It was noted that there was electromyelographic evidence of a radicular neuropathy consistent with lumbar root nerve problems.  The physician further observed however, that there was also evidence of a diffuse peripheral neuropathy most consistent with metabolic conditions such as diabetes mellitus.  Given the Veteran's known history of diabetes mellitus, it was considered almost certain that his neuropathy was secondary to diabetes mellitus and should be treated as such.  

In a September 2006 statement, S. B., M. D. stated that the Veteran had peripheral neuropathy which most likely was caused by diabetes.  

During his January 2008 Board hearing, the Veteran and his representative asserted that his peripheral neuropathy resulted from his diabetes.  In addition, it was contended that his diabetes was the result of inactivity mandated by his service-connected musculoskeletal conditions.  It was further asserted that the Veteran's peripheral neuropathy was secondary to his service-connected disabilities.

Private treatment notes and pathology reports dated in February 2009 revealed findings of small fiber neuropathy.  

On VA examination in April 2009, the diagnosis was peripheral neuropathy of the lower extremities.  According to the VA examiner, this type of condition was not related to spinal disease, involving spinal cord compression with disc disease.  The examiner indicated that these conditions would present as radiculopathy or myelopathy, which were quite different and which were not peripheral neuropathies.  The examiner further explained that the Veteran's condition was not secondary to any of the other already service-connected conditions.  The examiner concluded that because peripheral neuropathy generally may occur before diabetes is actually proven to be present, the Veteran's peripheral neuropathy might be secondary to diabetes, otherwise the cause was unknown.  On VA examination in October 2009 the examiner requested an EMG which was negative for lumbar radiculopathy.  

A private electrodiagnostic examination dated in February 2010 showed findings of bilateral lumbosacral radiculopathy (with evidence of early active denervation at the paraspinals) and chronic, diabetic polyneuropathy.  The examiner commented that it was difficult to differentiate between the obvious chronic polyneuropathy and potential chronic bilateral L5-S1 radiculopathy; however there was evidence of active denervation in the left paraspinal nerves to evidence the presence of active radiculopathy.  An additional February 2010 private treatment record showed assessments of lumbar radiculopathy and diabetes mellitus neuropathy of the bilateral lower extremities.  Uninterpreted study reports, to include EMG/NCV studies were provided.  

In a November 2011 VA Disability Benefits Questionnaire (DBQ) examination report, the same examiner who conducted the April 2009 VA examination diagnosed peripheral neuropathy of the lower extremities, noting that diabetes mellitus was an additional diagnosis that pertained to the peripheral nerve condition.  EMG studies were noted to show both lower extremities were abnormal.  After reviewing the claims file and examining the Veteran, the examiner opined that the Veteran had peripheral neuropathy with the etiology being diabetes, as diabetes could appear somewhat prior to the diagnosis of overt diabetes.  The examiner also concluded that there was no indication of radiculopathy.  

In October 2012, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA) after determining that the evidence of record was unclear as to whether the Veteran had radiculopathy and whether his peripheral neuropathy of the lower extremities was aggravated by any of his service-connected disabilities.  

In the November 2012 VHA medical opinion, a VA clinical neurologist found the medical opinions expressed by both VA and private treatment providers dated from 2006 to 2011 to be correct in attributing the Veteran's peripheral neuropathy to diabetes.  He further opined that the Veteran's peripheral neuropathy was not aggravated by any of his service-connected disabilities.  The neurologist then acknowledged that lumbar joint or disk disease could aggravate peripheral neuropathy but only if mechanically-induced radiculopathy were to have developed at an anatomical level or levels where pathology was present.  He further determined that the Veteran did not have radiculopathy as a consequence of his service-connected lumbar spine disability. 

After receiving the completed VHA medical opinion in November 2012, the Veteran and his representative had an opportunity to comment upon the VHA opinion and to offer argument and additional evidence.  In February 2013, the Veteran and his representative filed a response with additional evidence, to include private treatment records dated in January and February 2013 pertinent to the matter on appeal.  

As an initial matter, the private treatment records submitted by the Veteran and his representative did not include a waiver of AOJ review of such evidence.  As the Veteran has not waived AOJ consideration of the evidence submitted in February 2013, the case must be remanded for additional development.  38 C.F.R. §§ 19.31, 20.1304 (2012).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additional private treatment records dated in January and February 2013 detailed a progression in the Veteran's claimed disorders, to include private physicians scheduling surgical procedures for treatment.  Based on the foregoing, the AMC should arrange for the Veteran to undergo an additional VA examination to clarify the nature and etiology of his claimed neurological disorder on appeal, to include whether any diagnosed neurological disorder was caused or aggravated by any of the Veteran's service-connected disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The claims files also reflect that the Veteran has received VA medical treatment for his claimed disorder from the VA Medical Center (VAMC) in Phoenix, Arizona; however, as the claims files and Virtual VA file only include treatment records from that provider dated up to May 2009, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

As noted above, private treatment records associated with the record in February 2013 identified that the Veteran was receiving private treatment from multiple treatment providers for his claimed neurological disorder.  On remand, the AMC should also assist the Veteran in obtaining any additional relevant private treatment records.  38 C.F.R. § 3.159(c)(1) (2012).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed neurological disorder, to include peripheral neuropathy and radiculopathy.  Of particular interest are records from all private treatment providers referenced in the packet of documents associated with the record in February 2013.  The AMC should also obtain VA clinical records pertaining to the Veteran's claimed neurological disorder from the Phoenix VAMC for the period from May 2009 the present.

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the Veteran should be afforded a VA examination by a physician with sufficient expertise to clarify the etiology of his current neurological disorder, claimed as peripheral neuropathy of both legs and/or lumbar radiculopathy.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.

After reviewing the claims folder and examining the Veteran, the examiner is asked to address the following inquiries: 

a) What is the likely cause of the Veteran's peripheral neuropathy?  The examiner is asked to comment on the significance of the multiple VA and private opinions dated in 2006, 2009, 2010, 2011, and 2012 which indicate that the peripheral neuropathy of the lower extremities was caused by diabetes mellitus.  

b) Regardless of the cause, is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's peripheral neuropathy of the lower extremities is proximately caused by or aggravated by any of his service-connected disabilities?  The Veteran is service connected for the following disorders: degenerative arthritis of the right knee; traumatic arthritis, chondromalacia of the left knee with meniscus tear; degenerative joint disease/disc disease, low back strain, spondylolysis; deep vein thrombosis of the right lower extremity; tinnitus; residuals of fracture of the right ankle with scar; depression; and bilateral hearing loss.  The examiner should also acknowledge and discuss the findings in the November 2012 VHA medical opinion that the Veteran's peripheral neuropathy was not aggravated by any of his service-connected disabilities. 
 
If it is found that the peripheral neuropathy of the lower extremities is aggravated by a service-connected disability, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progress of the peripheral neuropathy, the examiner should identify the degree of increase in severity due to natural progression.  

c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's radiculopathy or any other diagnosed neurological disorder is proximately caused by or aggravated by any of his service-connected disabilities, to include his service-connected low back disability?  The examiner is asked to comment on the private medical records in February 2010 which provide an assessment of lumbar radiculopathy and the uninterpreted studies in February 2010, which include EMG and conduction studies.  The examiner also should comment on the September 2006 opinion from the Veteran's treating VA physician who indicated that the Veteran had mixed peripheral neuropathy and there was electromyelographic evidence of a radicular neuropathy consistent with lumbar root nerve problems.  The examiner should also acknowledge and discuss the findings in the November 2012 VHA medical opinion that the Veteran does not have lumbar radiculopathy as a consequence of his service-connected lumbar spine disability. 

d) If the Veteran has radiculopathy as a consequence of his service-connected low back disability, is it likely that this radiculopathy is aggravating his peripheral neuropathy?

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims files if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  Upon completion of the above and any additional development deemed necessary, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case in June 2012.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

